     Case 4:19-cv-01893 Document 21 Filed on 04/23/20 in TXSD Page 1 of 11
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                 April 24, 2020
                        FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION

HRE-DN, L.P.,                                     §
                                                  §
                       Plaintiff,                 §
                                                  §
v.                                                §           CIVIL ACTION NO. 19-1893
                                                  §
DEPARTMENT OF HOMELAND                            §
SECURITY, et al.,                                 §
                                                  §
                                                  §
                       Defendants.                §

                               MEMORANDUM AND OPINION

       HRE-DN, L.P. challenges the denial by the United States Citizenship and Immigration

Services (USCIS) of HRE’s I-129 petition for L-1A nonimmigrant classification. The petition was

filed on behalf of Dung Van Phi, who HRE wanted to work in this country. Mr. Phi had the title

of HRE’s president and chief executive officer. HRE argues that in October 2018, it submitted all

the necessary evidence to extend the visa issued for Mr. Phi in 2017, after USCIS had accepted

the initial L-1A visa petition. HRE argues that even if its initial application contained insufficient

evidence to extend the visa, the additional information it provided after USCIS requested more

evidence shows that the denial of the petition to extend was arbitrary and capricious, an abuse of

discretion, and in violation of the law.

       USCIS argues that current agency policy allows it to request additional evidence and that

the evidence HRE submitted shows that Mr. Phi’s work consisted primarily of operational duties

rather than the managerial or executive duties required to qualify for an L-1A visa. Both parties

agree that the case can be resolved on their cross-motions for summary judgment. (Docket Entry
      Case 4:19-cv-01893 Document 21 Filed on 04/23/20 in TXSD Page 2 of 11



No. 15 at 7; Docket Entry No. 18 at 6). For the reasons set out below, USCIS’s motion is granted,

HRE’s motion is denied, and final judgment is entered by separate order.

I.        Background

          HRE-DN is a Texas limited partnership formed in April 2017. (Docket Entry No. 13-1 at

43). Mr. Phi and his spouse own 99 percent of the partnership. A separate entity, HRE-DN, LLC,

also owned by Mr. Phi and his spouse, owns the remaining one percent. (Id. at 53). HRE is a real-

estate development company and affiliate of Nghi Son Environmental Joint Stock Company, a

Vietnamese entity. (Id. at 38, 45–47). Mr. Phi worked for Nghi Son Environmental before coming

to the United States. (Id. at 45–47). Mr. Phi and his spouse own 51 percent of Nghi Son

Environmental. (Docket Entry No. 13-1 at 47). Mr. Phi is a citizen of Vietnam. (Id. at 36, 59).

          Shortly after Nghi Son Environmental created HRE in April 2017, HRE filed a Form I-129

petition seeking to allow Mr. Phi to enter the United States on an L-1A visa as HRE’s president

and CEO.1 (Id. at 43, 53). USCIS approved this visa in October 2017. (Id. at 53). The visa was

valid for one year. (Id.). One year later, HRE filed another Form I-129 petition on behalf of Mr.

Phi, seeking to extend his L-1A visa for two more years, “to continue the startup operations of the

company.” (Id. at 39, 44). As part of its extension request, HRE provided USCIS with a copy of

its limited partnership agreement,2 the minutes of its organizational meeting,3 Nghi Son

Environmental’s bylaws,4 and Nghi Son Environmental’s shareholder ledger.5 HRE argued that

these documents show that HRE and Nghi Son Environmental are still qualifying organizations




          1
              This initial Form I-129 is not in the administrative record for this case. (See Docket Entry No. 18
at 23).
          2
            (Docket Entry No. 13-1 at 63–96).
          3
            (Id. at 98–100; Docket Entry No. 13-2 at 1–4).
          4
            (Docket Entry No. 13-2 at 28–62).
          5
            (Id. at 99–100; Docket Entry No. 13-3 at 1).

                                                              2
     Case 4:19-cv-01893 Document 21 Filed on 04/23/20 in TXSD Page 3 of 11



for an L-1A visa. (Docket Entry No. 15 at 17–19). HRE also provided its own business records,6

employment records,7 and financial records8 as part of the petition for an extension. Finally, HRE

provided a company support letter describing Mr. Phi’s role within the organization. (Docket Entry

No. 13-1 at 53–57).

       After receiving the Form I-129, USCIS asked HRE for additional evidence of, among other

things, Mr. Phi’s duties during his employment by Nghi Son Environmental and of his current and

future duties for HRE. (Docket Entry No. 13-5 at 41–49). HRE responded to this request by

arguing that evidence of Mr. Phi’s previous foreign employment was required only for the initial

petition for an L-1A visa and not for subsequent petitions seeking extensions. (Id. at 58–59). HRE

nonetheless submitted additional evidence of Mr. Phi’s employment with Nghi Son Environmental

from July 2016 to July 2017, and provided a list of Nghi Son employees who Mr. Phi supervised.

(Docket Entry No. 13-5 at 64–66, 73–76). HRE also provided a more detailed explanation of Mr.

Phi’s duties at Nghi Son Environmental. (Id. at 68–71). Finally, HRE provided a support letter

describing Mr. Phi’s duties as HRE’s president and CEO. (Docket Entry No. 13-5 at 79–84).

       After USCIS received the additional evidence, it denied HRE’s application. USCIS

explained that HRE had failed to show that Mr. Phi’s foreign position was primarily managerial

or executive or to show that, if the visa was extended, Mr. Phi would be employed primarily as a

manager or executive for HRE. This lawsuit and the cross-motions for summary judgment

followed. (Docket Entry Nos. 15, 18).




       6
         (Docket Entry No. 13-3 at 7–100; Docket Entry 13-4 at 1–80).
       7
         (Docket Entry No. 13-4 at 82–100; Docket Entry No. 13-5 at 1–3).
       8
         (Docket Entry No. 13-5 at 15–40).

                                                     3
      Case 4:19-cv-01893 Document 21 Filed on 04/23/20 in TXSD Page 4 of 11



II.       The Legal Standard

          “Summary judgment is appropriate only if ‘there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.’” Vann v. City of Southhaven, 884

F.3d 307, 309 (5th Cir. 2018) (per curiam) (quoting Griggs v. Brewer, 841 F.3d 308, 311–12 (5th

Cir. 2016)). “A genuine dispute of material fact exists when ‘the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.’” Burrell v. Prudential Ins. Co. of Am., 820

F.3d 132, 136 (5th Cir. 2016) (quoting Savant v. APM Terminals, 776 F.3d 285, 288 (5th Cir.

2014)). “The moving party ‘always bears the initial responsibility of informing the district court

of the basis for its motion[.]’” Brandon v. Sage Corp., 808 F.3d 266, 269–70 (5th Cir. 2015)

(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

          Under the Administrative Procedure Act, an agency action cannot be overturned unless the

agency’s legal conclusions are “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with [the] law.” 5 U.S.C.§ 706(2)(A). This deferential standard does not allow a court

“to substitute [its] judgment for that of the agency.” Sw. Elec. Power Co. v. EPA, 920 F.3d 999,

1013 (5th Cir. 2019) (quoting Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 416

(1971)). So long as “the agency’s reasons and policy choices conform to minimal standards of

rationality, then its actions are reasonable and must be upheld.” Clean Water Action v. EPA, 936

F.3d 308, 312 (5th Cir. 2019) (quoting Tex. Oil & Gas Ass’n v. EPA, 161 F.3d 923, 934 (5th Cir.

1998)).

          The challenger of the administrative action is nonetheless entitled to a full review of the

administrative record, because the agency’s factual findings must be supported by substantial

evidence. 5 U.S.C. § 706(2)(E). “Substantial evidence involves ‘more than a scintilla, less than a

preponderance, and is such relevant evidence as a reasonable mind might accept as adequate to



                                                      4
       Case 4:19-cv-01893 Document 21 Filed on 04/23/20 in TXSD Page 5 of 11



support a conclusion.’” Worldcall Interconnect, Inc. v. FCC, 907 F.3d 810, 818 (5th Cir. 2018)

(quoting Elgin Nursing & Rehab. Ctr. v. U.S. Dep’t of Health & Human Servs., 718 F.3d 488, 495

(5th Cir. 2013)). “In other words, the [challenger] must show that the evidence was so compelling

that no reasonable factfinder could conclude against it.” Carbajal-Gonzalez v. Immigration &

Naturalization Serv., 78 F.3d 194, 197 (5th Cir. 1996).

III.    Denial of a Nonimmigrant Visa Petition

        A.     The Evidence Required to Grant an Extension of an L-1A Visa

        HRE argues that USCIS improperly requested additional information because HRE

provided all the information required for an extension of a new-office petition in the petition to

extend the visa. The Code of Federal Regulations states:

        A visa petition under section 101(a)(15)(L) which involved the opening of a new
        office may be extended by filing a new Form I-129, accompanied by the following:

               (A) Evidence that the United States and foreign entities are still qualifying
                   organizations as defined in paragraph (l)(1)(ii)(G) of this section;

               (B) Evidence that the United States entity has been doing business as
                   defined in paragraph (l)(1)(ii)(H) of this section for the previous year;

               (C) A statement of the duties performed by the beneficiary for the previous
                   year and the duties the beneficiary will perform under the extended
                   petition;

               (D) A statement describing the staffing of the new operation, including the
                   number of employees and types of positions held accompanied by
                   evidence of wages paid to employees when the beneficiary will be
                   employed in a managerial or executive capacity; and

               (E) Evidence of the financial status of the United States operation.

8 C.F.R. § 214.2(l)(14)(ii). HRE argues that its initial Form I-129 contained all the evidence

required for a new-office extension petition, and that USCIS should have accepted the petition to

extend without further evidence. To bolster this claim, HRE cites a 2004 USCIS policy



                                                    5
     Case 4:19-cv-01893 Document 21 Filed on 04/23/20 in TXSD Page 6 of 11



memorandum stating that “a prior determination by an adjudicator that the alien is eligible for the

particular nonimmigrant classification sought should be given deference.” U.S. CITIZENSHIP &

IMMIGRATION SERVS., HQOPRD 72/11.3, THE SIGNIFICANCE               OF A   PRIOR CIS APPROVAL      OF A

NONIMMIGRANT PETITION        IN THE   CONTEXT    OF A      SUBSEQUENT DETERMINATION REGARDING

ELIGIBILITY FOR EXTENSION OF PETITION VALIDITY (2004). HRE argues that USCIS violated its

own agency policy by failing to give HRE’s prior approval deference and instead demanding

additional evidence not required for new-office visa-extension petitions. (Docket Entry No. 15 at

13–14).

       USCIS counters that it rescinded this 2004 policy before HRE filed its extension petition.

(Docket Entry No. 18 at 17; see Docket Entry No. 18-1 (U.S. CITIZENSHIP & IMMIGRATION SERVS.,

PM-602-0151, RESCISSION OF GUIDANCE REGARDING DEFERENCE TO PRIOR DETERMINATIONS OF

ELIGIBILITY   IN THE   ADJUDICATION   OF   PETITIONS   FOR   EXTENSION    OF   NONIMMIGRANT STATUS

(2017)). This current policy memorandum rescinds the “default policy of deference” in the 2004

memorandum and reiterates “USCIS’[s] authority to request additional evidence.” (Docket Entry

No. 18-1 at 3). While HRE cites some language from the Adjudicator’s Field Manual that still

includes a general statement about deference to prior determinations, (Docket Entry No. 19 at 7–

8), the Field Manual also states that “[n]othing in the [Manual] shall be construed to create any

substantive or procedural right or benefit that is legally enforceable by any party against the United

States or its agencies or officers or any other person.” Introduction to the Adjudicator’s Field

Manual,       U.S.     CITIZENSHIP    &     IMMIGRATION         SERVS.     (2020),    available     at

https://www.uscis.gov/ilink/docView/AFM/HTML/AFM/0-0-0-1.html. USCIS did not violate its

current policy by asking HRE for the additional documents.




                                                       6
     Case 4:19-cv-01893 Document 21 Filed on 04/23/20 in TXSD Page 7 of 11



        Nor do the regulations limit USCIS’s ability to request additional information as part of a

visa extension review. The burden is on HRE as the petitioner to show by a preponderance of the

evidence that Mr. Phi was eligible for an L-1A visa extension. See 8 U.S.C. § 1361; In re

Chawathe, 25 I. & N. Dec. 369, 375–76 (AAO 2010) (noting the preponderance standard). The

regulations state that an extension may be granted by filing a Form I-129 with the corresponding

information, but it says nothing about USCIS’s ability to request additional information if it

believes that the visa beneficiary’s eligibility is not established by the information already

provided. See 8 C.F.R. § 214.2(l)(14)(ii). USCIS timely requested additional evidence, outlining

the deficiencies in the petition to extend and the areas where USCIS needed more information.

(Docket Entry No. 13-5, at 41–49). This procedure complies with the regulations and USCIS’s

current internal policies.

        B.      The Denial of HRE’s Application Was Not Arbitrary and Capricious

        Even if USCIS acted properly by requesting further evidence, HRE contends that USCIS’s

denial was arbitrary and capricious because the additional evidence HRE provided proves Mr. Phi

was a managerial or executive employee. (Docket Entry No. 15 at 19). HRE provided evidence

that Mr. Phi worked as the general director of Nghi Son Environmental for at least 12 months in

Vietnam before his transfer to HRE in Houston. (Docket Entry No. 13-5 at 64–68). HRE also

provided more detailed descriptions of Mr. Phi’s duties at both companies and the amount of time

he would spend on certain tasks at HRE if he received a visa extension. (Id. at 68–71, 80–84).

        After receiving the additional evidence, USCIS denied the visa extension petition because

the descriptions provided show that Mr. Phi’s duties were and would be operational, as opposed

to managerial or executive. (Docket Entry No. 13-1 at 7–8, 11). USCIS’s decision to deny HRE’s

application was not arbitrary and capricious. The record sufficiently supported a finding that HRE



                                                    7
     Case 4:19-cv-01893 Document 21 Filed on 04/23/20 in TXSD Page 8 of 11



lacked an adequate management structure to support an executive employee, and that Mr. Phi was

so involved in the day-to-day operations of the company as to disqualify him from classification

as a managerial employee.9

        To show that a potential beneficiary is an executive employee, the employer must prove

that the beneficiary primarily:

        (1) Directs the management of the organization or a major component or function
            of the organization;

        (2) Establishes the goals and policies of the organization, component, or function;

        (3) Exercises wide latitude in discretionary decision-making; and

        (4) Receives only general supervision or direction from higher level executives, the
            board of directors, or stockholders of the organization.

8 C.F.R. § 214.2(l)(1)(ii)(C). The definition requires a level of staffing that has a subordinate

management structure allowing the executive employee to direct other managers and to focus on

the broad goals of the organization rather than its day-to-day functions. See Hakimuddin, 2009 WL

497141 at *4 (“‘[E]xecutive capacity’ suggests a higher level of responsibility” than “[m]anagerial

capacity.”); W-L-D- LLC, 2018 WL 3036116 (DHS), at *4 (AAO May 31, 2018). When it filed

this visa-extension petition, HRE had only two other employees, and it classified only one of these

as a manager. (Docket Entry No. 13-5 at 11). While staffing levels are not the only factor in

determining whether an employee is an executive, 8 U.S.C. § 1101(a)(44)(C), a real-estate

management organization with only three employees and one manager falls far short of showing



        9
          Regardless of whether USCIS properly classified Mr. Phi’s work for Nghi Son Environmental as
operational rather than managerial, so long as his current employment for HRE is operational, his petition
may be denied. See Hakimuddin v. Dep’t of Homeland Sec., 2009 WL 497141, at *3 (S.D. Tex. Feb. 26,
2009) (“If the [Administrative Appeals Office] denies a petition based on multiple grounds, the plaintiff
will succeed on her challenge only if she shows that the INS abused its discretion with respect to all of the
enumerated grounds.”). Therefore, this court will not analyze whether USCIS’s decision to classify Mr.
Phi’s foreign work as operational was arbitrary and capricious.

                                                         8
     Case 4:19-cv-01893 Document 21 Filed on 04/23/20 in TXSD Page 9 of 11



that Mr. Phi qualified as an executive employee. That finding is further supported by record

evidence of Mr. Phi’s extensive day-to-day operational responsibilities at HRE.

       Mr. Phi’s status as a managerial employee fairs no better. To show that HRE employed

Mr. Phi as a manager, it would need to prove that Mr. Phi primarily:

       (1) Manages the organization, or a department, subdivision, function, or
           component of the organization;

       (2) Supervises and controls the work of other supervisory, professional, or
           managerial employees, or manages an essential function within the
           organization, or a department or subdivision of the organization;

       (3) Has the authority to hire and fire or recommend those as well as other personnel
           actions (such as promotion and leave authorization) if another employee or
           other employees are directly supervised; if no other employee is directly
           supervised, functions at a senior level within the organizational hierarchy or
           with respect to the function managed; and

       (4) Exercises discretion over the day-to-day operations of the activity or function
           for which the employee has authority. A first-line supervisor is not considered
           to be acting in a managerial capacity merely by virtue of the supervisor's
           supervisory duties unless the employees supervised are professional.

8 C.F.R. § 214.2(l)(1)(ii)(B).

       HRE stated that as president and CEO of HRE, Mr. Phi:

       Plans, develops, and establishes business objectives and organizational policies.
       Determines the strategic direction of [HRE], and ensures that the strategy is
       implemented. Sets budgets, and ensures that the expenditures of HRE are within
       the authorized annual budget of [HRE]. Oversees the design, marketing, promotion,
       delivery, and quality of programs and services. Establish[es] goals for each
       department in [HRE].

(Docket Entry No. 13-1 at 10; Docket Entry No. 13-5 at 81). According to HRE’s support letter,

these duties would account for 85% of Mr. Phi’s time. (Docket Entry No. 13-5 at 81). USCIS

found that these “day to day duties necessary [for] providing products or services . . . do not qualify

as managerial duties by nature.” (Docket Entry No. 13-1 at 11). The record does not contain

information about how Mr. Phi manages his employees, or the roles played by his subordinate


                                                      9
    Case 4:19-cv-01893 Document 21 Filed on 04/23/20 in TXSD Page 10 of 11



employees who might have relieved Mr. Phi of day-to-day operational activities, that renders the

agency’s decision arbitrary and capricious. There is enough evidence to support the conclusion

that Mr. Phi’s work at HRE would not be primarily managerial.

       HRE argues that the evidence it provided shows that Mr. Phi’s employment “would be

100% devoted to executive and upper managerial tasks only.” (Docket Entry No. 19 at 13). HRE

cites an Administrative Appeals Office decision that approved a similar petition for a U.S.

subsidiary that had only three employees. In re Z-A-, Inc., Adopted Decision 2016-02 (AAO Apr.

14, 2016); see also Brazil Quality Stones, Inc. v. Chertoff, 531 F.3d 1063, 1070 (9th Cir. 2008)

(“[A]n organization’s small size, standing alone, cannot support a finding that its employee is not

acting in a managerial capacity.”). But even though the subsidiary in Z-A- employed only three

individuals, the parent company had over $900 million in sales and had eight employees in its

Japanese office to support the day-to-day operations of the U.S. subsidiary. In re Z-A-, at 2, 6–7.

While HRE’s support letter does indicate that Nghi Son Environmental’s employees would

provide clerical assistance to HRE “as may be deemed necessary,” (Docket Entry No. 13-5 at 80),

the record contains insufficient evidence that Nghi Son Environmental has adequate structure or

staff, overseas or in this country, to show that Mr. Phi would do primarily managerial or executive

work. See Brazil Quality Stones, 531 F.3d at 1070 (“[The beneficiary’s] direct involvement in the

corporation’s daily operations was necessary for its success and . . . [this] fact precluded [the

beneficiary] from qualifying as a managerial employee.”).




                                                    10
      Case 4:19-cv-01893 Document 21 Filed on 04/23/20 in TXSD Page 11 of 11



IV.     Conclusion

        USCIS’s determination that Mr. Phi would primarily be engaged in operational activities

for HRE over the coming year was supported by substantial evidence and was not arbitrary,

capricious, or otherwise not in accordance with the law. USCIS followed current agency policy in

timely requesting more information regarding Mr. Phi’s L-1A visa-extension eligibility. USCIS

properly relied on the information HRE provided.

        USCIS’s cross-motion for summary judgment is granted, and HRE’s motion is denied.

Final judgment is entered by separate order.

               SIGNED on April 23, 2020, at Houston, Texas.


                                                         _______________________________
                                                                  Lee H. Rosenthal
                                                           Chief United States District Judge




                                                   11
